ON MOTION
SCHALL, Circuit Judge.

ORDER

Upon consideration of Kevin S. Benjamin’s motion for reconsideration of this court’s December 12, 2005 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, his Fed. Cir. R. 15(c) statement now having been received,
IT IS ORDERED THAT:
*904The motion is granted, the mandate is recalled, and the December 12, 2005 dismissal order is vacated. Benjamin’s brief is due within 30 days of the date of filing of this order.